Case 6:19-cv-02221-GAP-EJK Document 1 Filed 11/21/19 Page 1 of 9 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


          YUNIEL NIEBLA and JOSE VEGA                Case No.:

                       Plaintiffs,

                           v.

  ARROYO LANDSCAPE PROFESSIONALS, LLC

                     Defendant.


               - COMPLAINT AND DEMAND FOR JURY TRIAL -

         Plaintiffs YUNIEL NIEBLA and JOSE VEGA by and through the

 undersigned counsel, hereby file this Complaint against the above-named

 Defendant, ARROYO LANDSCAPE PROFESSIONALS, LLC.

                                NATURE OF THE CASE

    1.     This is an action brought by Plaintiffs YUNIEL NIEBLA and JOSE VEGA,

           (hereafter “Plaintiff”) against their former employer, Defendant ARROYO

           LANDSCAPE PROFESSIONALS, LLC (hereafter referred to as

           “Defendant”) for violations of the Fair Labor Standards Act of 1938, 29

           U.S.C. § 201, et seq. (“FLSA”), and to recover unpaid wages.

    2.     During the term of Plaintiffs’ employment, Defendant had practice of

           paying incomplete work hours, including hours in excess of forty in a

           workweek.
Case 6:19-cv-02221-GAP-EJK Document 1 Filed 11/21/19 Page 2 of 9 PageID 2




                            JURISDICTION AND VENUE

    3.    This Court has subject matter jurisdiction conferred by 29 U.S.C. §

          216(b) and 28 U.S.C. § 1331. This Court also has supplemental

          jurisdiction over Plaintiffs’ state law wage claims pursuant to 28 U.S.C.

          § 1367 because they arise from a common nucleus of operative facts

          and are so related to Plaintiffs’ FLSA claims, to constitute the same case

          or controversy under Article III of the U.S. Constitution.

    4.    Venue is proper in the Orlando Division of the Middle District of Florida

          under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

          Seminole County has the greatest nexus with the cause because it is

          the place where Plaintiffs provided services and Defendant conducted

          business.

                                          PARTIES

    5.    Plaintiffs, YUNIEL NIEBLA and JOSE VEGA, residents of Volusia

          County, were former employees of Defendant who worked at ARROYO

          LANDSCAPE PROFESSIONALS, LLC in Sanford, Florida.

    6.    Plaintiffs, YUNIEL NIEBLA and JOSE VEGA, are employees as defined

          by the laws under which this action is brought.

    7.    Defendant ARROYO LANDSCAPE PROFESSIONALS, LLC is an

          employer as defined by the laws under which this action is brought.




                                                                         Page 2 of 9
Case 6:19-cv-02221-GAP-EJK Document 1 Filed 11/21/19 Page 3 of 9 PageID 3




    8.    Defendant ARROYO LANDSCAPE PROFESSIONALS, LLC is a

          corporation organized and existing under and by virtue of the laws of

          Florida.

                                        COVERAGE

    9.    Defendant ARROYO LANDSCAPE PROFESSIONALS, LLC is an

          enterprise engaged in commerce or in the production of goods for

          commerce, covered by the FLSA, and as defined by 29 U.S.C. § 203.

    10.   Defendant ARROYO LANDSCAPE PROFESSIONALS, LLC is engaged

          in commerce as defined by 29 U.S.C. § 203, inter alia, by accepting

          payment from its customers through the use of credit cards, wire

          transfers and/or checks from banks located outside the state of Florida,

          and by purchasing (and or/renting) materials and/or equipment,

          pesticides, insecticides, fertilizer, plants, grass, sod, and a plethora of

          other items, each manufactured across state lines, for the purpose of

          providing landscaping and/or maintenance services.

    11.   Defendant ARROYO LANDSCAPE PROFESSIONALS, LLC also hosts

          one or more websites viewed by potential customers across state lines,

          and sends faxes, emails, and other communications across state lines.

    12.   Upon information and belief, Defendant’s annual gross volume of sales

          exceeded $500,000/year at all relevant times.

    13.   Defendant ARROYO LANDSCAPE PROFESSIONALS, LLC is an

          employer within the definition of the FLSA, 29 U.S.C. § 203.




                                                                         Page 3 of 9
Case 6:19-cv-02221-GAP-EJK Document 1 Filed 11/21/19 Page 4 of 9 PageID 4




    14.   During the term of their employment, Plaintiffs YUNIEL NIEBLA and

          JOSE VEGA were engaged in commerce and were therefore subject to

          the individual coverage of the FLSA. 29 U.S.C. § 206.

    15.   The services performed by Plaintiffs were essential, necessary, and an

          integral part of the business conducted by Defendant.

    16.   Plaintiffs were covered employees for purposes of the FLSA pursuant to

          29 U.S.C. § § 207 and 206.

                                   FACTUAL BACKGROUND

    17.   Plaintiff YUNIEL NIEBLA was employed by Defendant ARROYO

          LANDSCAPE PROFESSIONALS, LLC from April 2018 to October 2019.

    18.   Plaintiff JOSE VEGA was employed by Defendant ARROYO

          LANDSCAPE PROFESSIONALS, LLC from June 2019 to October

          2019.

    19.   Plaintiffs duties consisted mainly of landscaping.

    20.   Plaintiffs were hourly employees.

    21.   YUNIEL NIEBLA’s last hourly rate was $15.00 per hour.

    22.   JOSE EVEGA’s last hourly rate was $14.00 per hour.

    23.   During their employment with Defendant, Plaintiffs were classified as

          non-exempt.

    24.   Plaintiffs did not satisfy any of the requirements for overtime exemptions

          set forth in the FLSA.




                                                                        Page 4 of 9
Case 6:19-cv-02221-GAP-EJK Document 1 Filed 11/21/19 Page 5 of 9 PageID 5




    25.   During the period covered by the employment, Plaintiffs worked in

          excess of forty (40) hours in a workweek and were not compensated at

          the statutory rate of one and one-half times their regular rate of pay.

    26.   Specifically, Plaintiffs payroll checks were missing an average of 3-4

          hours a week. During most of their workweeks, Plaintiffs worked at least

          40 hours.

    27.   Both Plaintiffs complained that hours were missing from their checks.

          There were also complaints about uniform deductions.

    28.   Additionally, Plaintiff YUNIEL NIEBLA was not paid his last check of

          approximately 15 hours.

    29.   Defendant ARROYO LANDSCAPE PROFESSIONALS, LLC was aware

          that Plaintiffs were working in excess of forty (40) hours per week without

          proper compensation but did not cure the ongoing FLSA violations.

    30.   Defendant’s actions were willful and/or showed reckless disregard as to

          whether its conduct was prohibited by the FLSA.

    31.   Plaintiffs’ time and payroll records (including the hours worked in each

          workweek) should be in Defendant’s custody and control, pursuant to 29

          C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

          such records is unknown.




                                                                         Page 5 of 9
Case 6:19-cv-02221-GAP-EJK Document 1 Filed 11/21/19 Page 6 of 9 PageID 6




                                     COUNT III
           RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA
                (as to Plaintiffs YUNIEL NIEBLA and JOSE VEGA)

    32.   Plaintiffs YUNIEL NIEBLA and JOSE VEGA re-allege and incorporate

          the allegations contained in Paragraphs 1 through 31 above.

    33.   Defendant ARROYO LANDSCAPE PROFESSIONALS, LLC failed to

          pay Plaintiffs properly for all hours worked in excess of forty (40) hours

          in a workweek in compliance with the FLSA.

    34.   Plaintiffs are entitled to be paid time and one-half their regular rate of

          pay for each hour worked in excess of forty (40) in a workweek.

    35.   As a result of Defendant’s willful violation of the FLSA, Plaintiffs YUNIEL

          NIEBLA and JOSE VEGA are entitled to damages, liquidated damages,

          pre-judgment interest, attorney’s fees, and costs.

                                         COUNT II
                           FLSA MINIMUM WAGE VIOLATIONS
                             (as to Plaintiff YUNIEL NIEBLA)

    36.   Plaintiff YUNIEL NIEBLA re-alleges and incorporates the allegations

          contained in Paragraphs 1 through 31 above.

    37.   Plaintiff YUNIEL NIEBLA performed work for Defendant ARROYO

          LANDSCAPE PROFESSIONALS, LLC for which he was not

          compensated.

    38.   Defendant ARROYO LANDSCAPE PROFESSIONALS, LLC did not pay

          Plaintiff YUNIEL NIEBLA the minimum wage required by the FLSA by

          not paying his last check of approximately 15 hours.




                                                                         Page 6 of 9
Case 6:19-cv-02221-GAP-EJK Document 1 Filed 11/21/19 Page 7 of 9 PageID 7




    39.   The actions of Defendant set forth above of failing to pay Plaintiff

          YUNIEL NIEBLA the statutory minimum wage constitute a violation of

          29 U.S.C. §206.

    40.   Defendant’s actions were willful and/or showed reckless disregard for

          the provisions of the F.L.S.A.

                                       COUNT III
                  UNPAID WAGES UNDER FLORIDA COMMON LAW
                  (as to Plaintiffs YUNIEL NIEBLA and JOSE VEGA)

    41.   Plaintiffs YUNIEL NIEBLA and JOSE VEGA re-allege and incorporates

          the allegations contained in Paragraphs 1 through 31 above.

    42.   During the period of their employment, Plaintiffs YUNIEL NIEBLA and

          JOSE VEGA performed work for Defendant ARROYO LANDSCAPE

          PROFESSIONALS, LLC and Defendant agreed to compensate Plaintiffs

          for all hours worked.

    43.   Defendant ARROYO LANDSCAPE PROFESSIONALS, LLC failed and

          refused to compensate Plaintiffs YUNIEL NIEBLA and JOSE VEGA all

          wages owed by omitting an average of 3-4 hours from each paycheck.

          Additionally, Plaintiff YUNIEL NIEBLA was not paid his last check of

          approximately 15 hours.

    44.   As a result of the foregoing, Plaintiffs YUNIEL NIEBLA and JOSE VEGA

          have suffered damages and incurred in attorneys’ fees and costs.




                                                                        Page 7 of 9
Case 6:19-cv-02221-GAP-EJK Document 1 Filed 11/21/19 Page 8 of 9 PageID 8




    45.      Pursuant to Section 448.08, Florida Statutes, Plaintiffs are entitled to

             reasonable attorneys’ fees and costs incurred in the prosecution of their

             unpaid wages claim.

                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs YUNIEL NIEBLA and JOSE VEGA respectfully

 request judgment against Defendant ARROYO LANDSCAPE PROFESSIONALS,

 LLC, and the following damages:

          a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

          b. Liquidated damages in an amount equal to the overtime compensation

             owed in accordance with 29 U.S.C. § 216(b);

          c. Pre-judgment interest;

          d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b);

          e. Plaintiff YUNIEL NIEBLA’s minimum wage rate and liquidated damages

             in an amount equal to the unpaid minimum wages owed in accordance

             with 29 U.S.C. § 216(b);

          f. Plaintiffs unpaid wages pursuant to Florida Common Law;

          g. Attorneys’ fees and costs as provided by Section 448.08, Fla. Stat.;

          h. Such further relief as the Court deems just and appropriate.

                                 DEMAND FOR JURY TRIAL

    46.      Plaintiffs request a jury trial to the extent authorized by law.




                                                                                Page 8 of 9
Case 6:19-cv-02221-GAP-EJK Document 1 Filed 11/21/19 Page 9 of 9 PageID 9




    Dated November 21, 2019               Respectfully submitted,


                                          CYNTHIA GONZALEZ P.A.
                                          1936 W MLK Blvd.
                                          Suite 206
                                          Tampa, Florida 33607
                                          Telephone: 813.333.1322
                                          Toll free: 888.WagesDue
                                          Fax: 866.593.6771
                                           WagesDue.com

                                          s/ Cynthia Gonzalez
                                          Cynthia M. Gonzalez
                                          Florida Bar No. 53052
                                          Attorney for Plaintiffs
                                          cynthia@wagesdue.com




                                                                Page 9 of 9
